                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ENERTRODE, INC.,                                  Case No. 16-cv-02458-HSG
                                   8                     Plaintiff,                           FINAL JUDGMENT
                                   9              v.

                                  10        GENERAL CAPACITOR CO. LTD, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            In accordance with the jury’s verdict in this matter, as rendered on December 10, 2018 and

                                  14   as memorialized in the Verdict Form, the Court enters final judgment as follows:

                                  15               1. ENERTRODE, INC. shall have and recover from GENERAL CAPACITOR

                                  16                   INTERNATIONAL, INC. and GENERAL CAPACITOR CO. LTD., jointly and

                                  17                   severally, the amount of $12,293.61.
                                                   2. LINDA ZHONG shall have and recover from GENERAL CAPACITOR
                                  18
                                                       INTERNATIONAL, INC. and GENERAL CAPACITOR CO. LTD., jointly and
                                  19
                                                       severally, the amount of $2,362,500.00.
                                  20
                                                   3. LINDA ZHONG and ENERTRODE, INC. shall have and recover from GENERAL
                                  21
                                                       CAPACITOR INTERNATIONAL, INC., GENERAL CAPACITOR CO. LTD.,
                                  22
                                                       GENERAL CAPACITOR, LLC, JIANPING ZHENG, and WANJUN CAO, jointly
                                  23
                                                       and severally, the amount of $247,474.00
                                  24
                                                   4. JIANPING ZHENG acted willfully and maliciously in misappropriating Plaintiffs’
                                  25
                                                       trade secrets.
                                  26
                                  27   //

                                  28   //
                                   1            5. GENERAL CAPACITOR INTERNATIONAL, INC., GENERAL CAPACITOR

                                   2               CO. LTD., and GENERAL CAPACITOR LLC shall take nothing on their claims

                                   3               and counterclaims.

                                   4         IT IS SO ORDERED.

                                   5   Dated: 1/30/2019

                                   6                                           ______________________________________
                                                                               HAYWOOD S. GILLIAM, JR.
                                   7                                           United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                2
